DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 10/07/2021. 
Applicant’s election of the species of cellular density and CD3 and CD8 cells in the reply filed on 11/5/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 16-17, 19-29 are pending. Claims 25-28 are withdrawn as being drawn to nonelected markers. Claims 1, 3-15, and 18 have been cancelled.
The following rejections for claims 2, 16-17, 19-24, and 29 newly applied or maintained as necessitated by amendment.  Response to arguments follow.
This action is FINAL. 
Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 16-17, 19-24, 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims encompass the limitation of “determining that the human patient would be a responder to anti-cancer treatment when…comprise between 25% to 100%”.  The reply points to page 4 lines 1-12 and figure 3 (p. 7).  Figure 3 shows survival over disease free survival.  The specification states that figure 3 is a Kaplan curve for 5 predetermined reference arithmetic mean values (p. 4).  Page 45 states a reference group with colorectal cancer was stained and that the density biomarker values feel into 5 group categories.  However, none of these recitations teach that the patient would be a responder for anti-cancer treatment based upon this particular reference arithmetic mean or median value.  As such the recitation in the claims constitutes new matter. 
Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

Claims 2, 16-17, 19-24, 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims as amended require selection of an anticancer therapy and administration based upon the results of the comparison of arithmetic mean value or median value of percentages of two or more biological markers for cell density as compared to a predetermined reference value.  
The specification describes performing arithmetic mean values for particular markers (p. 43-44).   The specification describes that the patient detected would belong to group 12 (p. 44).  The specification does not describe what group 12 is and as such it has not described giving the markers detected in the examples any particular treatment based upon measurement and comparison.   Although the skilled artisan would be able to measure cell density by measuring markers, the specification has not provided written support as to how to use such a measurement and functionally determine which therapy to provide a patient.  The claims assert that such an assessment can be performed by comparison to a predetermined reference value.  The specification states that a reference group with Stages I-III colorectal cancer was analyzed (p. 43), however this does not provide support for the functionality of any anticancer therapy by 
 Response to Arguments
The reply traverses the rejection.  A summary of the arguments are provided below with response to arguments. 
The reply asserts that page 4 explains that patients having a better survival prognostic would respond better to anti-cancer treatment and figure 3 provides that patients having an arithmetic mean value or median value between 25 to 100 have a better survival outcome (p. 7).  The reply asserts that there are a list of particular cancers, markers and treatments in the dependent claims (p. 8).  The reply asserts that the methodology is illustrated in table on page 44 (p. 8).
These arguments have been reviewed but have not been found persuasive. 
As noted above the specification states the listing of cancers and treatments, however, it does not provide a functional correlation of any median value or mean value between 25% to 100% and response to any anti-cancer treatment.  Further with regard to the data of better survival, the specification has not provided that better survival would respond to any anti-cancer treatment better.  In particular it is not clear merely having a “better survival prognostic” is associated with response to treatment and not any of the other factors that also could provide survival of cancer.  It is not described that these patients have a response to anticancer treatment whehen the mean value or median value is between 25-100% only that there are differences in disease free survival. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634